Citation Nr: 1400414	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.  

During the October 2011 Board hearing, the Veteran's representative indicated that the Veteran was pursuing a claim for a TDIU in connection with his increased initial rating claim.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

During the October 2011 Board hearing, the Veteran and his representative indicated that, since the most recent November 2010 VA examination of the Veteran's PTSD, his symptoms had worsened, and requested a new VA examination to determine the current severity of the Veteran's disability.  The Veteran stated that he would be willing to undergo another such VA examination.  Therefore, the Veteran's initial rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995). 

Also, during the October 2011 Board hearing the Veteran stated, and the claims file reflects, that he receives current treatment for his PTSD at the Wichita, Kansas, VA Medical Center (VAMC). See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the resolution of the initial rating claim might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's PTSD from the Wichita VAMC, dated from February 2011 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).  

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

